DETAILED ACTION
Applicant’s amendment and remarks received 31 August 2022 have been fully considered.  Claims 14-20 and 25 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 31 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,638,868 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For similar reasons as stated in the previous Office action mailed 05 August 2022 and in U.S. Patent 9,638,868 and U.S. Patent 10,598,865, the prior art of record fails to disclose or reasonably suggest a fiber optic connector for terminating an optical fiber, the fiber optic connector comprising a housing extending between a proximal end and a distal end, the housing adapted to attach to the optical fiber and a sheath slidably connected to the housing, the sheath slidable between an extended configuration and a retracted configuration, the sheath adapted to slide over an end portion of the optical fiber that extends beyond the distal end of the housing when the sheath is slid to the extended configuration, the sheath adapted to slide over the end portion of the optical fiber to expose the end portion of the optical fiber when the sheath is slid to the retracted configuration; and the fiber optic connector further including a resilient member that is moved between an activated position and a deactivated position, wherein when the resilient member is in the deactivated position, the resilient member allows the sheath to slide relative to the optical fiber between the extended configuration and the retracted configuration to expose the end portion of the optical fiber in addition to the accompanying features of the independent claim.
Therefore, claims 14-20 and 25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
Reference A is a related application discussing other fiber optic connectors for terminating an optical fiber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874